This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 OCTAVIANO AGUIRRE,

 3                  Petitioner-Appellant,

 4 v.                                                            No. A-1-CA-36280

 5 PRISCILA AGUIRRE and
 6 LUIS F. CHAVEZ,

 7                  Respondents-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Debra Ramirez, District Judge

10 Shannon Robinson
11 Albuquerque, NM

12 for Appellant

13 Priscila Aguirre
14 Luis F. Chavez
15 Albuquerque, NM

16 Pro Se Appellees

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    Petitioner-Appellant Octaviano Aguirre (Petitioner) appealed from an order of
1 the district court by which the biological parentage of the minor child was accurately

2 acknowledged, and a prior default judgment concerning custody and child support was

3 set aside. We previously issued a notice of proposed summary disposition, in which

4 we proposed to affirm. Respondents-Appellees filed a timely memorandum in support.

5 No memorandum in opposition has been submitted, and the filing deadline has passed.

6   {2}   Accordingly, for the reasons previously stated, we affirm.

7   {3}   IT IS SO ORDERED.

8                                               ________________________________
9                                               TIMOTHY L. GARCIA, Judge

10 WE CONCUR:


11 _______________________________
12 JONATHAN B. SUTIN, Judge


13 _______________________________
14 M. MONICA ZAMORA, Judge




                                            2